


Exhibit 10.3

 

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL: 
212-902-1000

 

Opening Transaction

 

To:

 

Genzyme Corporation

500 Kendall Street,

Cambridge, MA 02142

 

 

 

A/C:

 

042227413

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Re:

 

Accelerated Stock Buyback

 

 

 

Ref. No:

 

As provided in the Supplemental Confirmation

 

 

 

Date:

 

June 17, 2010

 

--------------------------------------------------------------------------------

 

This master confirmation (this “Master Confirmation”), dated as of June 17, 2010
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Genzyme Corporation (“Counterparty”).  This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction.  The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation.  This Master Confirmation and each Supplemental
Confirmation together shall constitute a “Confirmation” as referred to in the
Agreement specified below.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and GS&Co. as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

 

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without reference to its choice of laws doctrine other than Title
14 of Article 5 of the New York General Obligations Law) as the governing law
and US Dollars (“USD”) as the Termination Currency, (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions, (iii) the
replacement of the word “third” in the last line of Section 5(a)(i) with the
word “first”, (iv) the election that the “Cross Default” provisions of
Section 5(a)(vi) shall apply to Counterparty, with a “Threshold Amount” of USD
50 million), (v) the designation of the General Guarantee Agreement of The
Goldman Sachs Group, Inc. (“GS Group”) dated January 30, 2006 as a Credit
Support Document under the Agreement and (vi) the designation of GS Group as a
Credit Support Provider in relation to GS&Co. under the Agreement). In addition,
Section 5(a)(vi) of the Agreement shall be amended by (i) deleting in the
seventh line thereof the words “or becoming capable at such time of being
declared” and (ii) adding at the end of such section the following: “provided,
however that, notwithstanding the foregoing, an Event of Default shall not be
deemed to have occurred at any time under clause (2) hereof if the default is a
failure to pay caused, as demonstrated to the reasonable

 

--------------------------------------------------------------------------------


 

satisfaction of the other party, solely by an error or omission of an
administrative or operational nature where (i) funds or securities required to
make payment or delivery, as the case may be, were available to the relevant
party to enable it to make the relevant payment or delivery when due and
(ii) such payment or delivery is in fact made within two Local Business Days
after the relevant party receives written notice from an interested party of
such default.”

 

The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

 

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

 

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Agreement; and (iv) the Equity
Definitions.

 

1.             Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions.  Set forth below are the terms and
conditions that, together with the terms and conditions set forth in the
Supplemental Confirmation relating to any Transaction, shall govern such
Transaction.

 

General Terms:

 

 

Trade Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

 

 

Buyer:

 

Counterparty

 

 

 

 

 

Seller:

 

GS&Co.

 

 

 

 

 

Shares:

 

Common stock, par value $0.01 per share, of Counterparty (Ticker: GENZ)

 

 

 

 

 

Exchange:

 

The Nasdaq Global Select Market

 

 

 

 

 

Related Exchange(s):

 

All Exchanges.

 

 

 

 

 

Prepayment\Variable Obligation:

 

Applicable

 

 

 

 

 

Prepayment Amount:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

 

 

Prepayment Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

 

Valuation:

 

 

 

 

 

 

 

VWAP Price:

 

For any Exchange Business Day, as determined by the Calculation Agent based on
the NASDAQ 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “GENZ.Q <Equity> AQR_SEC” (or any

 

2

--------------------------------------------------------------------------------


 

 

 

 

successor thereto), or if such price is not so reported on such Exchange
Business Day for any reason or is, in the Calculation Agent’s good faith and
reasonable discretion, erroneous, such VWAP Price shall be as reasonably
determined by the Calculation Agent in good faith and in a commercially
reasonable manner. For purposes of calculating the VWAP Price, the Calculation
Agent will include only those trades that are reported during the period of time
during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of
Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).

 

 

 

 

 

Forward Price:

 

The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.

 

 

 

 

 

Forward Price Adjustment Amount:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

 

 

Calculation Period:

 

The period from and including the Calculation Period Start Date to and including
the Termination Date.

 

 

 

 

 

Calculation Period Start Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

 

 

Termination Date:

 

The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.

 

 

 

 

 

Scheduled Termination Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption”.

 

 

 

 

 

First Acceleration Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

 

 

Valuation Disruption:

 

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 

 

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

 

 

 

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may extend the Settlement Valuation Period. If any
such Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine in good faith and in a commercially reasonable manner whether (i) such
Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for such
Disrupted Day shall not be included for purposes of determining the Forward
Price or the Settlement Price, as the case may be, or (ii) such

 

3

--------------------------------------------------------------------------------


 

 

 

 

Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on
Rule 10b-18 eligible transactions in the Shares on such Disrupted Day taking
into account the nature and duration of such Market Disruption Event on such
day, and the weighting of the VWAP Price for the relevant Exchange Business Days
during the Calculation Period or the Settlement Valuation Period, as the case
may be, shall be adjusted in a commercially reasonable manner by the Calculation
Agent for purposes of determining the Forward Price or the Settlement Price, as
the case may be, with such adjustments based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares. Any Scheduled Trading Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Trading Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Trading Day is
scheduled following the date hereof, then such Scheduled Trading Day shall be
deemed to be a Disrupted Day in full.

 

 

 

 

 

 

 

If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and, in
the case of the Calculation Period or the Settlement Valuation Period, determine
the VWAP Price for such ninth Scheduled Trading Day using its good faith
estimate of the value of the Shares on such ninth Scheduled Trading Day based on
the volume, historical trading patterns and price of the Shares and such other
factors as it deems appropriate.

 

 

 

 

Settlement Terms:

 

 

 

 

 

 

 

Physical Settlement:

 

If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that GS&Co. does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by GS&Co. to Counterparty under any Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.

 

 

 

 

 

Number of Shares to be Delivered:

 

A number of Shares equal to (x)(a) the Prepayment Amount divided by (b)(i) the
Forward Price minus (ii) the Forward Price Adjustment Amount minus (y) the
number of Initial Shares.

 

 

 

 

 

Excess Dividend Amount:

 

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

 

 

 

 

Settlement Date:

 

If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

 

 

 

 

 

Settlement Currency:

 

USD

 

 

 

 

 

Initial Share Delivery:

 

GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

 

 

 

 

 

Initial Share Delivery Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

4

--------------------------------------------------------------------------------

 

 

Initial Shares:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Share Adjustments:

 

 

 

 

 

Potential Adjustment Event:

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

 

 

 

 

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in good faith and in
its commercially reasonable discretion, adjust any relevant terms of any such
Transaction as necessary to preserve as nearly as practicable the fair value of
such Transaction to GS&Co. prior to such postponement.

 

 

 

 

Extraordinary Dividend:

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions).

 

 

 

 

Method of Adjustment:

Calculation Agent Adjustment

 

 

 

Extraordinary Events:

 

 

 

 

 

Consequences of Merger Events:

 

 

 

 

(a)

Share-for-Share:

Modified Calculation Agent Adjustment

 

 

 

 

 

 

 

(b)

Share-for-Other:

Cancellation and Payment

 

 

 

 

 

 

 

(c)

Share-for-Combined:

Component Adjustment

 

 

 

 

 

 

 

 

 

Tender Offer:

Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

 

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

 

(a)

Share-for-Share:

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 

 

 

 

 

 

 

(b)

Share-for-Other:

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 

 

 

 

 

 

 

(c)

Share-for-Combined:

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 

 

 

 

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment; provided that in addition to the provisions of Section

 

5

--------------------------------------------------------------------------------


 

 

 

12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

(a)

Change in Law:

Applicable

 

 

 

 

 

 

 

(b)

Failure to Deliver:

Applicable

 

 

 

 

 

 

 

(c)

Insolvency Filing:

Applicable

 

 

 

 

 

 

 

(d)

Loss of Stock Borrow:

Applicable

 

 

 

 

 

 

 

 

Maximum Stock Loan Rate:

200 basis points per annum

 

 

 

 

 

 

 

(e)

Increased Cost of Stock Borrow:

Applicable

 

 

 

 

 

 

 

 

Initial Stock Loan Rate:

25 basis points per annum

 

 

 

 

 

 

 

 

Hedging Party:

GS&Co.

 

 

 

 

 

 

 

 

Determining Party:

GS&Co.. Following any determination or calculation by the Determining Party
hereunder, upon a written request by Counterparty, the Determining Party will
promptly (but in any event within three Scheduled Trading Days) provide to
Counterparty by e-mail to the e-mail address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data without disclosing GS&Co.’s proprietary models)
displaying in reasonable detail the basis for such determination or calculation,
as the case may be.

 

Additional Termination Event(s):

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 

 

 

 

 

The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.

 

 

 

Relevant Dividend Period:

The period from and including the Calculation Period Start Date to and including
the Relevant Dividend Period End Date.

 

6

--------------------------------------------------------------------------------


 

Relevant Dividend Period End Date:

 

If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

 

 

 

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:

 

Applicable

 

 

 

Transfer:

 

Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by GS Group without the consent of
Counterparty.

 

 

 

GS&Co. Payment Instructions:

 

Chase Manhattan Bank New York

 

 

For A/C Goldman, Sachs & Co.

 

 

A/C #930-1-011483

 

 

ABA: 021-000021

 

 

 

Counterparty’s Contact Details for Purpose of Giving Notice:

 

To be provided by Counterparty

 

 

 

GS&Co.’s Contact Details for Purpose of Giving Notice:

 

Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

Attention: Serge Marquie, Equity Capital Markets

Telephone: 212-902-9779

Facsimile: 917-977-4253

Email: serge.marquie@gs.com

 

With a copy to:

 

Attention: Jared Kramer, Equity Capital Markets

Telephone: +1-212-902-3002

Facsimile: +1-212-256-5847

Email: jgkramer@am.ibd.gs.com

 

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

 

 

2.

 

Calculation Agent.

 

GS&Co.; provided that GS&Co. shall act in good faith and in a commercially
reasonable manner. Following any determination or calculation by the Calculation
Agent hereunder, upon a written request by Counterparty, the Calculation Agent
will promptly (but in any event within three Scheduled Trading Days) provide to
Counterparty by e-mail to the e-mail address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data without disclosing GS&Co.’s proprietary models)
displaying in reasonable detail the basis for such determination or calculation,
as the case may be.

 

3.             Additional Mutual Representations, Warranties and Covenants of
Each Party.  In addition to the representations, warranties and covenants in the
Agreement, each party represents, warrants and covenants to the other party
that:

 

7

--------------------------------------------------------------------------------


 

(a)           Eligible Contract Participant.  It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.

 

(b)           Accredited Investor.  Each party acknowledges that the offer and
sale of each Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

 

(c)           Recourse.  Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under any Transaction.

 

4.             Additional Representations, Warranties and Covenants of
Counterparty.  In addition to the representations, warranties and covenants in
the Agreement, Counterparty represents, warrants and covenants to GS&Co. that:

 

(a)           The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

 

(b)           It is not entering into any Transaction (i) on the basis of, and
is not aware of, any material non-public information with respect to the Shares
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

 

(c)           Each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of an accelerated share repurchase program to effect the Share buy-back program.

 

(d)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that GS&Co. is not making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including ASC Topic 260, Earnings Per Share, ASC
Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities
from Equity and ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own
Equity.

 

(e)           As of (i) the date hereof and (ii) the Trade Date for each
Transaction hereunder, Counterparty is in compliance with its reporting
obligations under the Exchange Act and its most recent Annual Report on
Form 10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(f)            Counterparty shall report each Transaction to the extent required
under the Exchange Act and the rules and regulations thereunder.

 

(g)           The Shares are not, and Counterparty will not cause the Shares to
be, subject to a “restricted period” (as defined in Regulation M promulgated
under the Exchange Act) at any time during any Regulation M Period (as defined
below) for any Transaction unless Counterparty has provided written notice to
GS&Co. of such restricted period not later than the Scheduled Trading Day
immediately preceding the first day of such “restricted period”; Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 5 below; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 6 below;
“Regulation M Period” means, for any Transaction, (i) the Relevant Period (as
defined below) and (ii) the Settlement Valuation Period, if any, for such
Transaction. “Relevant Period” means, for any Transaction, the period commencing
on the Calculation Period Start Date for such Transaction and ending on the
earlier of (i) the Scheduled Termination Date and (ii) the last Additional
Relevant Day (as specified in the related

 

8

--------------------------------------------------------------------------------


 

Supplemental Confirmation) for such Transaction, or such earlier day as elected
by GS&Co. and communicated to Counterparty on such day (or, if later, the First
Acceleration Date without regard to any acceleration thereof pursuant to
“Special Provisions for Friendly Acquisition Transaction Announcements” below).

 

(h)           As of the Trade Date, the Prepayment Date, the Initial Share
Delivery Date, the Settlement Date and the date of any Second Settlement, for
each Transaction, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

 

(i)            Counterparty is not and, after giving effect to any Transaction,
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

(j)            Counterparty will not enter into any obligation that would
contractually limit it from effecting Cash Settlement or Net Share Settlement
under any Transaction.

 

(k)           Counterparty has not and will not enter into agreements similar to
the Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation.  In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

 

5.             Regulatory Disruption.  In the event that GS&Co., on the advice
of counsel, concludes, in good faith and in its commercially reasonable
discretion, that it is appropriate with respect to any legal, regulatory or
self-regulatory requirements or policies and procedures that are generally
applicable to transactions of this nature and are related to its compliance with
applicable laws (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by GS&Co.), for it to refrain
from or decrease any market activity in connection with any Transaction on any
Scheduled Trading Day or Days during the Calculation Period or, if applicable,
the Settlement Valuation Period, GS&Co. may by written notice to Counterparty
elect to deem that a Market Disruption Event has occurred and will be continuing
on such Scheduled Trading Day or Days.

 

6.             10b5-1 Plan.  It is the intent of the parties that each
Transaction entered into under this Master Confirmation comply with the
requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c). Counterparty represents,
warrants and covenants to GS&Co. that:

 

(a)           Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares.

 

(b)           Counterparty will not seek to control or influence GS&Co.’s
decision to make any “purchases or sales” (within the meaning of
Rule 10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, GS&Co.’s decision to enter into any
hedging transactions.  Counterparty represents and warrants that it has
consulted with its own advisors as to the legal aspects of its adoption and
implementation of this Master Confirmation and each Supplemental Confirmation
under Rule 10b5-1.

 

(c)           Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation or the relevant
Supplemental Confirmation must be effected in accordance with the

 

9

--------------------------------------------------------------------------------


 

requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-1(c).  Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

 

7.             Counterparty Purchases.  Without the prior written consent of
GS&Co., except for purchases which are not solicited by or on behalf of
Counterparty (or any “affiliated purchaser” of Counterparty as defined in
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)), Counterparty (or any
“affiliated purchaser” of Counterparty as defined in Rule 10b-18) shall not
directly or indirectly purchase any Shares (including by means of a derivative
instrument), listed contracts on the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares (including, without limitation,
any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any
Relevant Period or, if applicable, Settlement Valuation Period, except through
GS&Co. or an Affiliate of GS&Co..

 

8.             10b-18.   During the Relevant Period and, if applicable, the
Settlement Valuation Period and with respect to any purchases executed as a
result of an occurrence of an Additional Termination Event (in each case, other
than purchases made by GS&Co. in connection with GS&Co.’s dynamic adjustments to
its Hedge Positions in respect of the equity options comprising part of any
Transaction), GS&Co. agrees to make all purchases of Shares in a manner that
would comply with the limitations set forth in clauses (b)(2), (b)(4) and (c) of
Rule 10b-18, and GS&Co. agrees to use commercially reasonable efforts to make
all purchase of Shares in a manner that would comply with the limitations set
forth in clause b(3) of Rule 10b-18, in each case as if such rule was applicable
to such purchases and taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate, and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond GS&Co.’s control.

 

9.             Special Provisions for Merger Transactions.  Notwithstanding
anything to the contrary herein or in the Equity Definitions:

 

(a)           Counterparty agrees that it:

 

(i)       will not during the period commencing on the Trade Date through the
end of the Relevant Period or, if applicable, the Settlement Valuation Period
for any Transaction make, or, to the extent within its reasonable control,
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction,
except to the extent required by any law, regulation or rule applicable to
Counterparty, unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;

 

(ii)      shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such
announcement that such announcement has been made; and

 

(iii)     shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date.  Such written notice shall be deemed to be a
certification by Counterparty to GS&Co. that such information is true and
correct.  In addition, Counterparty shall promptly notify GS&Co. of the earlier
to occur of the completion of such transaction and the completion of the vote by
target shareholders.  Counterparty acknowledges that any such notice may cause
the terms of any Transaction to be adjusted or such Transaction to be
terminated; accordingly, Counterparty acknowledges that its delivery of such
notice must comply with the standards set forth in Section 6 above.

 

(b)           GS&Co. in its sole discretion may (i) make adjustments to the
terms of any Transaction, including, without limitation, the Scheduled
Termination Date and/or suspend the Calculation Period and/or any

 

10

--------------------------------------------------------------------------------

 

Settlement Valuation Period or (ii) treat the occurrence of such public
announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transactions hereunder as the Affected Transactions and
with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.

 

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

10.           Special Provisions for Friendly Acquisition Transaction
Announcements.  (a) If a Friendly Transaction Announcement occurs on or prior to
the Settlement Date for any Transaction, then the Number of Shares to be
Delivered for such Transaction shall be determined as if clause (x)(b)(ii) of
the definition thereof were replaced with “(b)(ii) the Prorated Forward Price
Adjustment Amount.”  If a Friendly Transaction Announcement occurs after the
Trade Date, but prior to the First Acceleration Date of any Transaction, the
First Acceleration Date shall be the date of such Friendly Transaction
Announcement.  If a Friendly Transaction Announcement occurs after the
Settlement Date for any Transaction or any earlier date of termination or
cancellation of such Transaction pursuant to Section 6 of the Agreement or
Article 12 of the Equity Definitions, then a second settlement of such
Transaction (a “Second Settlement”) shall occur (notwithstanding such earlier
termination or cancellation) with a Number of Shares to be Delivered equal to
the lesser of (i) zero and (ii) (x) the Number of Shares to be Delivered
determined pursuant to the first sentence of this paragraph as if such Friendly
Transaction Announcement occurred prior to such Settlement Date minus (y) the
Number of Shares to be Delivered determined pursuant to Section 1 of this Master
Confirmation (provided that in the case of a Second Settlement occurring after
such an early termination or cancellation, a Number of Shares to be Delivered
shall not be determined and instead a Forward Cash Settlement Amount will be
determined as provided in Annex A).

 

(b)           “Friendly Transaction Announcement” means (i) an Acquisition
Transaction Announcement by Counterparty or its board of directors prior to the
Settlement Date or any earlier date of termination or cancellation of the
relevant Transaction pursuant to Section 6 of the Agreement or Article 12 of the
Equity Definitions (such date, the “Actual Termination Date”), (ii) an
announcement by Counterparty or its board of directors prior to the date three
months following the Scheduled Termination Date that an Acquisition Transaction
that is the subject of an Acquisition Transaction Announcement occurring prior
to the Actual Termination Date has been approved, agreed to, recommended by or
otherwise consented to by Counterparty or its board of directors, or negotiated
by Counterparty or any authorized representative of Counterparty, or (iii) where
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of any such Acquisition
Transaction prior to the date three months following the Scheduled Termination
Date, the absence of a recommendation that its shareholders reject such
transaction.

 

(c)           “Acquisition Transaction Announcement” means (i) the announcement
of an Acquisition Transaction, (ii) an announcement that Counterparty or any of
its subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any other similar announcement that in the reasonable
judgment of the Calculation Agent is reasonably likely to result in an
Acquisition Transaction. For the avoidance of doubt, announcements as used in
the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Counterparty or a third party.

 

(d)           “Acquisition Transaction” means (i) any Merger Event (for purposes
of this definition the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “25%” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board

 

11

--------------------------------------------------------------------------------


 

of directors has a legal obligation to make a recommendation to its shareholders
in respect of such transaction (whether pursuant to Rule 14e-2 under the
Exchange Act or otherwise).

 

(e)           “Prorated Forward Price Adjustment Amount” means the Forward Price
Adjustment Amount multiplied by the Proration Fraction.

 

(f)            “Proration Fraction” means the fraction (x) if the Friendly
Transaction Announcement (or, in the case of a Friendly Transaction Announcement
of the type described in clause (ii) or clause (iii) of the definition thereof,
the date of the related Acquisition Transaction Announcement) occurs on or prior
to the First Acceleration Date, zero, and (y) if the Friendly Transaction
Announcement (or, in the case of a Friendly Transaction Announcement of the type
described in clause (ii) or clause (iii) of the definition thereof, the date of
the related Acquisition Transaction Announcement) occurs after the First
Acceleration Date the fraction (A) the numerator of which is the number of
Scheduled Trading Days during the period commencing on the First Acceleration
Date and ending on the date of any Friendly Transaction Announcement
(inclusive), and (B) the denominator of which is the number of Scheduled Trading
Days during the period commencing on the First Acceleration Date and ending on
the Scheduled Termination Date (inclusive).

 

11.                                 Acknowledgments.  (a) The parties hereto
intend for:

 

(i)          each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

 

(ii)         the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

 

(iii)        a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and

 

(iv)        all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

(b)           Counterparty acknowledges that:

 

(i)          during the term of any Transaction, GS&Co. and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;

 

(ii)         GS&Co. and its affiliates may also be active in the market for the
Shares other than in connection with hedging activities in relation to any
Transaction;

 

(iii)        GS&Co. shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

 

(iv)        any market activities of GS&Co. and its affiliates with respect to
the Shares may affect the market price and volatility of the Shares, as well as
the Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

 

12

--------------------------------------------------------------------------------


 

(v)         each Transaction is a derivatives transaction in which it has
granted GS&Co. an option;  GS&Co. may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.

 

12.           Credit Support Documents.  The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

 

13.           Set-off.  (a)  The parties agree to amend Section 6 of the
Agreement by adding a new Section 6(f) thereto as follows:

 

“(f)  Upon the occurrence of an Event of Default or Termination Event in respect
of all Transactions under this Master Confirmation with respect to a party who
is the Defaulting Party or the Affected Party (“X”), the other party (“Y”) will
have the right (but not be obliged) without prior notice to X or any other
person to set-off or apply any obligation of X owed to Y (or any Affiliate of Y)
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y (or any Affiliate of Y) owed to X
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation).  Y will give notice to the other party of any set-off effected
under this Section 6(f).

 

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.  If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained.  Nothing in this Section 6(f) shall be
effective to create a charge or other security interest.  This
Section 6(f) shall be without prejudice and in addition to any right of set-off,
combination of accounts, lien or other right to which any party is at any time
otherwise entitled (whether by operation of law, contract or otherwise).”

 

(b)           Notwithstanding anything to the contrary in the foregoing, GS&Co.
agrees not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts.  “Equity Contract” means
any transaction or instrument that does not convey to GS&Co. rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.

 

14.           Delivery of Shares.  Notwithstanding anything to the contrary
herein, GS&Co. may, by prior notice to Counterparty, satisfy its obligation to
deliver any Shares or other securities on any date due (an “Original Delivery
Date”) by making separate deliveries of Shares or such securities, as the case
may be, at more than one time on or prior to such Original Delivery Date, so
long as the aggregate number of Shares and other securities so delivered on or
prior to such Original Delivery Date is equal to the number required to be
delivered on such Original Delivery Date.

 

15.           Early Termination.  In the event that an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for GS&Co. to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share

 

13

--------------------------------------------------------------------------------


 

would receive in such Merger Event (each such unit, an “Alternative Delivery
Unit” and, the securities or property comprising such unit, “Alternative
Delivery Property”)) with a value equal to the Payment Amount, as determined in
good faith and in a commercially reasonable manner by the Calculation Agent (and
the parties agree that, in making such determination of value, the Calculation
Agent may take into account a number of factors, including the market price of
the Shares or Alternative Delivery Property on the date of early termination
and, if such delivery is made by GS&Co., the prices at which GS&Co. purchases
Shares or Alternative Delivery Property to fulfill its delivery obligations
under this Section 15); provided that in determining the composition of any
Alternative Delivery Unit, if the relevant Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. If such delivery is made
by Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such
delivery were a settlement of the Transaction to which Net Share Settlement
applied, the Cash Settlement Payment Date were the Early Termination Date and
the Forward Cash Settlement Amount were zero (0) minus the Payment Amount owed
by Counterparty.

 

16.           Calculations and Payment Date upon Early Termination.  The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co. may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date.  Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 15, such Shares or Alternative Delivery Property shall
be delivered on a date selected by GS&Co. as promptly as practicable.

 

17.           Delivery of Cash.  For the avoidance of doubt, nothing in this
Master Confirmation shall be interpreted as requiring Counterparty to deliver
cash in respect of the settlement of the Transactions contemplated by this
Master Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by EITF 00-19 as in
effect on the relevant Trade Date (including, without limitation, where
Counterparty so elects to deliver cash or fails timely to elect to deliver
Shares or Alternative Delivery Property in respect of the settlement of such
Transactions).

 

18.           Automatic Termination Provisions.  Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price is specified in
any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.

 

19.           Claim in Bankruptcy.  GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.

 

20.           Governing Law.  The Agreement, this Master Confirmation, each
Supplemental Confirmation and all matters arising in connection with the
Agreement, this Master Confirmation and each Supplemental Confirmation shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York (without reference to its choice of laws doctrine other than
Title 14 of Article 5 of the New York General Obligations Law).

 

21.                                 Offices.

 

(a)           The Office of GS&Co. for each Transaction is:  200 West Street,
New York, NY 10282-2198.

 

(b)           The Office of Counterparty for each Transaction is: Genzyme
Corporation, 500 Kendall Street, Cambridge, Massachusetts 02142.

 

14

--------------------------------------------------------------------------------


 

22.           Arbitration.  The Agreement, this Master Confirmation and each
Supplemental Confirmation are subject to the following arbitration provisions:

 

(a)           All parties to this Master Confirmation are giving up the right to
sue each other in court, including the right to a trial by jury, except as
provided by the rules of the arbitration forum in which a claim is filed.

 

(b)           Arbitration awards are generally final and binding; a party’s
ability to have a court reverse or modify an arbitration award is very limited.

 

(c)           The ability of the parties to obtain documents, witness statements
and other discovery is generally more limited in arbitration than in court
proceedings.

 

(d)           The arbitrators do not have to explain the reason(s) for their
award.

 

(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry, unless
Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.

 

(f)            The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration.  In some cases, a claim that is ineligible for
arbitration may be brought in court.

 

(g)           The rules of the arbitration forum in which the claim is filed,
and any amendments thereto, shall be incorporated into this Master Confirmation.

 

Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before the FINRA Dispute Resolution (“FINRA-DR”), or, if
the FINRA-DR declines to hear the matter, before the American Arbitration
Association, in accordance with their arbitration rules then in force.  The
award of the arbitrator shall be final, and judgment upon the award rendered may
be entered in any court, state or federal, having jurisdiction.

 

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

 

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Master Confirmation except to the extent stated
herein.

 

23.           Counterparts.       This Master Confirmation may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.

 

15

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

 

 

 

Yours faithfully,

 

 

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

By:

/s/ Neasa Doyle

 

 

Authorized Signatory   VICE PRESIDENT

 

 

Name  NEASA DOYLE

 

 

 

 

 

 

Agreed and Accepted By:

 

 

 

 

 

GENZYME CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Wyzga

 

 

 

Name: Michael S. Wyzga

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

SUPPLEMENTAL CONFIRMATION

 

To:

 

Genzyme Corporation

500 Kendall Street,

Cambridge, MA 02142

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Subject:

 

Accelerated Stock Buyback

 

 

 

Ref. No:

 

[Insert Reference No.]

 

 

 

Date:

 

[Insert Date]

 

--------------------------------------------------------------------------------

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Genzyme Corporation (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below.  This Supplemental Confirmation is
a binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

 

1.             This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of June 17, 2010 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

 

2.             The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

 

Trade Date:

 

[                ]

 

 

 

Forward Price Adjustment Amount:

 

USD[     ]

 

 

 

Calculation Period Start Date:

 

[                ]

 

 

 

Scheduled Termination Date:

 

[                ]

 

 

 

First Acceleration Date:

 

[                ]

 

 

 

Prepayment Amount:

 

USD[                ]

 

 

 

Prepayment Date:

 

[                ]

 

A-1

--------------------------------------------------------------------------------


 

Initial Shares:

 

[                ] Shares; provided that if, in connection with the Transaction,
GS&Co. is unable to borrow or otherwise acquire a number of Shares equal to the
Initial Shares for delivery to Counterparty on the Initial Share Delivery Date,
the Initial Shares delivered on the Initial Share Delivery Date shall be reduced
to such number of Shares that GS&Co. is able to so borrow or otherwise acquire,
and GS&Co. shall use reasonable good faith efforts to borrow or otherwise
acquire a number of Shares equal to the shortfall in the Initial Share Delivery
and to deliver such additional Shares as soon as reasonably practicable. The
aggregate of all Shares delivered to Counterparty in respect of the Transaction
to which this Supplemental Confirmation relates pursuant to this paragraph shall
be the “Initial Shares” for the purposes of “Number of Shares to be Delivered”
in the Master Confirmation.

 

 

 

Initial Share Delivery Date:

 

[                ]

 

 

 

Additional Relevant Days:

 

The [    ] Exchange Business Days immediately following the Calculation Period.

 

 

 

Other:

 

[                ]

 

3.             Counterparty represents and warrants to GS&Co. that neither it
nor any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange
Act) has made any purchases of blocks pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act during either (i) the four full calendar
weeks immediately preceding the Trade Date or (ii) during the calendar week in
which the Trade Date occurs, except as otherwise disclosed to GS&Co..

 

4.             This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

A-2

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.

 

 

Yours sincerely,

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

Agreed and Accepted By:

 

 

 

GENZYME CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

ANNEX A

 

COUNTERPARTY SETTLEMENT PROVISIONS

 

1.             The following Counterparty Settlement Provisions shall apply to
the extent indicated under the Master Confirmation:

 

 

 

 

Settlement Currency:

USD

 

 

 

 

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

 

 

 

Electing Party:

Counterparty

 

 

 

 

Settlement Method Election Date:

The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be; provided that if a Friendly
Transaction Announcement occurs after the Settlement Date, the Settlement Method
Election Date for the Second Settlement shall be the date of the Friendly
Transaction Announcement.

 

 

 

 

Default Settlement Method:

Cash Settlement

 

 

 

 

Forward Cash Settlement Amount:

The Number of Shares to be Delivered multiplied by the Settlement Price;
provided that in the case of a Second Settlement occurring after an early
termination or cancellation of the relevant Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the Payment
Amount that would have been calculated for such early termination or
cancellation if clause (x)(b)(ii) in the definition of Number of Shares to be
Delivered had been replaced with “(b)(ii) the Prorated Forward Price Adjustment
Amount”, as determined by the Calculation Agent minus (y) the actual Payment
Amount calculated for such early termination or cancellation (in each case, with
an amount that would have been owed by Counterparty expressed as a negative
number for purposes of this calculation).

 

--------------------------------------------------------------------------------


 

 

Settlement Price:

The average of the VWAP Prices (or, in the case of a Second Settlement, the
Relevant Prices) for the Exchange Business Days in the Settlement Valuation
Period, subject to Valuation Disruption as specified in the Master Confirmation
or, in the case of a Second Settlement, subject to Section 6.6(a) of the Equity
Definitions as if such dates were Valuation Dates.

 

 

 

 

Settlement Valuation Period:

A number of Scheduled Trading Days selected by GS&Co. in good faith and in its
reasonable discretion, beginning on the Scheduled Trading Day immediately
following the earlier of (i) the Scheduled Termination Date or (ii) the Exchange
Business Day immediately following the Termination Date or, in the case of a
Second Settlement, the date of the Friendly Transaction Announcement.

 

 

 

 

Cash Settlement:

If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

 

 

 

Cash Settlement Payment Date:

The date five Exchange Business Days following the last day of the Settlement
Valuation Period.

 

 

 

 

Net Share Settlement Procedures:

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

2.             Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof to GS&Co.
(which value shall, in the case of Unregistered Settlement Shares, take into
account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent in a commercially reasonable manner.

 

3.             Counterparty may only deliver Registered Settlement Shares
pursuant to paragraph 2 above if:

 

(a)           a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;

 

(b)           the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to GS&Co.;

 

(c)           as of or prior to the date of delivery, GS&Co. and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to GS&Co., in its discretion; and

 

2

--------------------------------------------------------------------------------


 

(d)           as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with GS&Co. in connection with the
public resale of the Registered Settlement Shares by GS&Co. substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance satisfactory to GS&Co., which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters.

 

4.             If Counterparty delivers Unregistered Settlement Shares pursuant
to paragraph 2 above:

 

(a)           all Unregistered Settlement Shares shall be delivered to GS&Co.
(or any affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from
the registration requirements of the Securities Act provided by Section 4(2)
thereof;

 

(b)           as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);

 

(c)           as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all fees and expenses in connection with such resale, including all fees and
expenses of counsel for GS&Co., and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and

 

(d)           in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), Counterparty shall, if so requested by
GS&Co., prepare, in cooperation with GS&Co., a private placement memorandum in
form and substance reasonably satisfactory to GS&Co.

 

5.             GS&Co., itself or through an affiliate (the “Selling Agent”) or
any underwriter(s), will, exercising principles of best execution, sell all, or
such lesser portion as may be required hereunder, of the Registered Settlement
Shares or Unregistered Settlement Shares and any Makewhole Shares (as defined
below) (together, the “Settlement Shares”) delivered by Counterparty to GS&Co.
pursuant to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by GS&Co., is equal to the absolute
value of the Forward Cash Settlement Amount (such date, the “Final Resale
Date”).  If the proceeds of any sale(s) made by GS&Co., the Selling Agent or any
underwriter(s), net of any fees and commissions (including, without limitation,
underwriting or placement fees) customary for similar transactions under the
circumstances at the time of the offering, together with carrying charges and
expenses incurred in connection with the offer and sale of the Shares
(including, but without limitation to, the covering of any over-allotment or
short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, GS&Co. will refund, in
USD, such excess to Counterparty on the date that is three (3) Currency Business
Days following the Final Resale Date, and, if any portion of the Settlement
Shares remains unsold, GS&Co. shall return to Counterparty on that date such
unsold Shares.

 

3

--------------------------------------------------------------------------------


 

6.             If the Calculation Agent determines that the Net Proceeds
received from the sale of the Registered Settlement Shares or Unregistered
Settlement Shares or any Makewhole Shares, if any, pursuant to this paragraph 6
are less than the absolute value of the Forward Cash Settlement Amount (the
amount in USD by which the Net Proceeds are less than the absolute value of the
Forward Cash Settlement Amount being the “Shortfall” and the date on which such
determination is made, the “Deficiency Determination Date”), Counterparty shall
on the Exchange Business Day next succeeding the Deficiency Determination Date
(the “Makewhole Notice Date”) deliver to GS&Co., through the Selling Agent, a
notice of Counterparty’s election that Counterparty shall either (i) pay an
amount in cash equal to the Shortfall on the day that is one (1) Currency
Business Day after the Makewhole Notice Date, or (ii) deliver additional
Shares.  If Counterparty elects to deliver to GS&Co. additional Shares, then
Counterparty shall deliver additional Shares in compliance with the terms and
conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall.  Such Makewhole Shares shall be sold by
GS&Co. in accordance with the provisions above; provided that if the sum of the
Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the absolute value
of the Forward Cash Settlement Amount then Counterparty shall, at its election,
either make such cash payment or deliver to GS&Co. further Makewhole Shares
until such Shortfall has been reduced to zero.

 

7.             Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares and Makewhole Shares be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”).  Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:

 

A – B

 

Where            A = the number of authorized but unissued shares of the
Counterparty that are not reserved for future issuance on the date of the
determination of the Capped Number; and

 

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 

“Reserved Shares” means initially, 38,887,809 Shares.  The Reserved Shares may
be increased or decreased in a Supplemental Confirmation.

 

4

--------------------------------------------------------------------------------

 
